Colt, J.
Fuller’s title under the mortgage cannot be defeated by the subsequent acts or declarations of the mortgagor impeaching it as void against creditors of the mortgagor. Winchester v. Charter, 97 Mass. 140, is one of the latest of the cases in which this familiar rule is stated.
The case of Sweetser v. Bates, 117 Mass. 466, is cited by.the plaintiffs in support of the proposition that subsequent acts are admissible for that purpose. In that case a mortgage of personal property made by the grantor some months after an alleged fraudulent deed of real estate was admitted. But there was evidence that it embraced all his property liable to be taken on execution at that time, and it was admitted only for the purpose of showing what property he then owned, as bearing upon his condition as to property at the time of the conveyance in question. His ability then to pay his debts was necessarily involved in the issue raised by the allegation that the conveyance was made to defraud creditors. The inquiry as to the amount of his property was material. And upon that question it was clearly within the discretion of the court to admit evidence showing the amount of his property shortly after, as well as shortly before, the conveyance, for the purpose of showing what it actually was at that time. In questions of fraud, some latitude must be allowed to *486the judge who presides, and who must be presumed to have given a proper limitation to evidence of this description.
The general rule above stated is expressly recognized in the case cited; and that rule governs the present case, which shows no exception to it. Exceptions overruled.